Citation Nr: 1731762	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-20 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2012, the Board remanded the claims for further development of the evidence.  

The Veteran testified at a videoconference hearing before a Veterans Law Judge in June 2012.  A transcript of that hearing is of record.  Unfortunately, the Veterans Law Judge who presided at the hearing is no longer employed by the Board.  The Veteran was informed of this and his options for another Board hearing in a letter sent in May 2017.  He also was told that if he did not respond to the letter within 30 days, the Board would assume that he did not want another hearing.  The Veteran did not respond to the letter.  Therefore, the Board assumes that he does not wish to appear at a new hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is necessary prior to adjudication of the Veteran's claim of entitlement to service connection for bilateral hearing loss.

In May 2007, the Veteran underwent an audiological examination at Hines VA Medical Center.  The VA clinician noted that audiogram testing results reveal "normal hearing through 2000 HZ then falling to severe high freq.  SNHL. Word recognition is excellent at conversational levels."    

The Veteran was afforded a VA audiological examination in February 2011.  The examination report documented moderately-severe sensorineural hearing loss at 3000-4000 Hz.  The examiner noted Veteran's in-service noise exposure to include "[e]xposure to generator noise and incoming mortars and rocket explosions."  The VA examiner concluded that the Veteran's current hearing loss was less likely than not related to in-service noise exposure (the examiner amended her opinion in December 2011 to state "it was 'not at least as likely as not' related to military service.  The overall opinion remains unchanged").  To support her conclusion, the examiner noted that the Veteran "had normal hearing at discharge" and he "had 20+ years of occupational noise exposure as a heavy equipment mechanic without ear protection."  

Following the Board's remand in September 2012, the Veteran was afforded another VA audiological examination in August 2013.  On the examination report, the examiner marked "no" in response to the question "is the Veteran's hearing loss at least as likely as not (50% probability or greater) caused by or a result of an event in military service?"  As a rationale, the examiner stated "Veteran has normal hearing at separation in 1969" and "Veteran worked 20 years as a diesel mechanic and he is a hunter, reported using HPDS when he hunts."  

Neither the February 2011 nor the September 2012 VA examiner offered an explanation for why the Veteran's hearing loss was attributed to one period of exposure rather than the other.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  To the extent that the examiners relied on the results of the Veteran's separation audiogram to support their conclusion, the Board notes that hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Therefore, an additional VA opinion is needed on remand.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1. Update the file with any VA treatment records relevant to the Veteran's claim from March 2007 to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  After the development requested in item 1 has been completed to the extent possible, send the claims file to a VA audiologist for review.  

In rendering the opinions detailed below, please discuss the significance of the in-service noise exposure the Veteran has described, specifically the June 2012 testimony regarding generator noise, combat noise, and mortar round explosions.  Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the opinions.  The audiologist should assume that the Veteran was exposed to excessive noise in service, and that acoustic trauma was sustained as a result.  

The audiologist should review the claims file and respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss is related to his period of active duty service, to include his conceded in-service acoustic trauma, or that a hearing loss disability manifested within a year of his separation from service?  Please explain why or why not, keeping in mind that the lack of a diagnosis of hearing loss in service is not, by itself, a sufficient reason to find that there is no nexus to service.  Rather, the salient question is whether any incident of service, including the Veteran's conceded noise exposure, caused a current hearing loss disability even though it may have been initially diagnosed years after his discharge from service.

In issuing your opinion, please specifically consider and discuss (1) the Veteran's credible reports of in-service exposure, without hearing protection, to noise while repairing generators, working around near heavy equipment, and serving in combat; and (2) the nature, extent, and timing of his post-service noise exposure, detailed during his February 2011 and August 2013 VA examinations and his June 2012 Board hearing.

A discussion of the underlying reasons for any opinion expressed must be included in your report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and state why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




